McMurray, Presiding Judge.
Plaintiff Howell filed this action predicated upon 42 USC § 1983 against defendant Metropolitan Atlanta Rapid Transit Authority seeking damages for harassment, assault, and false arrest. Plaintiff, who at the time of the incidents involved was an employee of defendant, alleges via his amended complaint that a series of incidents occurred in which he was approached, harassed and assaulted by agents and employees of defendant, primary transit system police officers.
*401Decided May 17, 1994
Reconsideration denied June 1, 1994
Frank Howell, pro se.
David R. Autry, for appellee.
Plaintiff’s evidence at trial consisted of a chronicling of the incidents alleged in the complaint. At the close of plaintiff’s evidence, defendant moved for a directed verdict predicated on Monell v. Dept. of Social Services of N.Y., 436 U. S. 658 (98 SC 2018, 56 LE2d 611), arguing that there had been no evidence introduced concerning the policies or customs of defendant. A second ground for the motion went to an alleged failure to prove damages. Defendant’s motion for directed verdict was granted and plaintiff appeals. Held:
“The record is barren of any evidence of ‘implementation of an intentional policy or a constitutional deprivation resulting from an intentionally corrupt or impermissible policy’ so as to find a cause of action under 42 USC § 1983.” Holloway v. Rogers, 181 Ga. App. 11, 13 (2) (351 SE2d 240). See also Monell v. Dept. of Social Services of N.Y., 436 U. S. 658, supra; Martin v. Ga. Dept. of Public Safety, 257 Ga. 300, 304 (4), 305 (357 SE2d 569); Poss v. City of North Augusta, S.C., 205 Ga. App. 894, 895 (2) (424 SE2d 73); Alford v. Osei-Kwasi, 203 Ga. App. 716, 721 (3), 722 (418 SE2d 79); Pinkston v. City of Albany, 196 Ga. App. 43, 47 (2) (395 SE2d 587). Nor do we find any support for plaintiff in the decision of Pembaur v. Cincinnati, 475 U. S. 469 (106 SC 1292, 89 LE2d 452). See Armour v. Davidson, 203 Ga. App. 12, 13 (2) (416 SE2d 92). The trial court did not err in granting defendant’s motion for directed verdict.

Judgment affirmed.


Pope, C. J., and Smith, J., concur.